


Exhibit 10.4




FIRST AMENDMENT
TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This First Amendment (the “Amendment”) to that certain Amended and Restated
Employment Agreement made and entered into as of December 31, 2008 by and
between Sprint Nextel Corporation (the “Company” and Daniel R. Hesse (the
“Agreement”) is entered into on this 16th day of November, 2012. Certain
capitalized terms shall have the meaning ascribed to them in the Agreement.


WHEREAS, the Company and the Executive desire to amend the Agreement as provided
herein.


NOW THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Company and the
Executive hereby amend the Agreement as follows:


1.
Effective as of November 6, 2012, Section 11(b) of the Agreement is replaced in
its entirety by the following:

    
(b)     “Competitor” means, at the time of Executive's termination of employment
for any reason, any individual, corporation, partnership, association, joint
venture, or trust (a “Person”) or any of such Person's Divisions doing business
in the United States including any territory of the United States (the
“Territory”) or any of such Person's Divisions employing the Executive if such
Person or its Division: (i) receives at least 15% of its gross operating
revenues from providing wireless communications services of any type (for
example, voice, data, including Internet, and video); (ii) is operating for less
than 5 years a wireless line of business from which the Company Group derives at
least 3% of gross operating revenues, notwithstanding such Person's or
Division's lack of substantial revenues in such line of business; or (iii) is
engaged in any activity or has an interest in any activity in which Proprietary
Information to which the Executive had access at any time during the two-year
period before his termination of employment could be of substantial economic
value to the Person or its Division. For this purpose, “Division” means any
distinct group, subsidiary, or unit organized as a segment or portion of a
Person that is devoted to the production, provision, or management of a common
product or service or group of related products or services, regardless of
whether the group is organized as a legally distinct entity.


In all other respects, the terms, conditions and provisions of the Agreement
shall remain the same.


[remainder of page intentionally left blank]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by an
officer pursuant to the authority of its Board, and the Executive has executed
this Amendment, as of the day and year first written above.




SPRINT NEXTEL CORPORATION






/s/ Sandra J. Price                            
By: Sandra J. Price,
Senior Vice President, Human Resources






EXECUTIVE








/s/ Daniel R. Hesse                            
Daniel R. Hesse






